Citation Nr: 9903113	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1991 
to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.

The Board notes that the rating decision on appeal also 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss, which the veteran also 
appealed.  During her hearing at the RO in July 1997, 
however, the veteran withdrew her appeal with respect to that 
claim.  Therefore, that issue is not before the Board for 
appellate review at this time.  See 38 C.F.R. § 20.204 
(1998).


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
establishing that the veteran currently suffers from a 
bilateral ankle disability.

2.  There is no competent medical evidence of record 
establishing that the veteran currently suffers from a right 
knee disability.

3.  There is no medical evidence relating the veteran's left 
knee disability to her period of active military service.

4.  There is no medical evidence relating a low back disorder 
to her period of active military service.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral ankle disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
bilateral knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998). 

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of her claims is well 
grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The Court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.

I.  Bilateral Ankle Disability

The veteran maintains that she was treated for bilateral 
ankle pain while in service, that this condition never 
completely resolved, and that she currently suffers from a 
bilateral ankle disability.  However, as no competent 
evidence has been submitted showing that she currently 
suffers from a bilateral ankle disability, her claim for 
service connection must be denied as not well grounded.  

The available service medical records reflect that the 
veteran was in fact treated for bilateral ankle pain.  A 
treatment report of October 1991 notes that the veteran 
suffered from pain and swelling of both ankles.  Although the 
examiner made several diagnoses related to the veteran's 
feet, no diagnosis of actual ankle pathology was rendered at 
that time.  In March 1992, the veteran sustained an injury to 
her right ankle in a fall, which was manifested by tenderness 
and mild swelling, but full range of motion.  The assessment 
was probable mild right foot (ankle) sprain.  Although on 
separation examination in February 1994, the veteran reported 
having aching in her ankles at times, especially after a hard 
day's work, any condition previously noted on examination, 
appears to have resolved, as the separation examination 
report of February 1994 was negative for any finding 
pertaining to either ankle.

More importantly, no competent medical evidence has been 
submitted which establishes that the veteran currently 
suffers from a bilateral ankle disability.  In connection 
with her claim, the veteran was afforded a general medical 
examination by the VA in February 1996.  The veteran made no 
complaints regarding either ankle, and no diagnosis 
pertaining to either ankle was rendered by the examiner.  In 
February 1995, the veteran was treated at Phelps County 
Regional Medical Center after being involved in a motor 
vehicle accident.  These treatment reports are also negative 
for any disability of either ankle.

The only evidence that the veteran currently suffers from a 
bilateral ankle disability is the veteran's own lay 
statements, including testimony presented before a hearing 
officer at the RO in June 1997.  However, the Board notes 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to a diagnosis of a bilateral ankle 
disability, her lay statements cannot serve as a sufficient 
predicate upon which to find her claim for service connection 
for a bilateral ankle disability to be well grounded.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)). 

In conclusion, no competent evidence has been submitted which 
shows that the veteran currently suffers from a bilateral 
ankle disability.  Therefore, as the veteran has failed to 
prove this essential element, the Board must conclude that 
the claim of entitlement to service connection for a 
bilateral ankle disability is not well grounded and must be 
denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


II.  Bilateral Knee Disability

The veteran claims that she suffers from a bilateral knee 
disability which also began in service.  A review of the 
record, however, shows that the veteran has not presented 
competent evidence that she currently suffers from a right 
knee disability.  Further, although medical evidence shows 
that she currently suffers from a left knee disability, no 
medical evidence has been presented indicating that this 
disability is related to service.  Under these circumstances, 
the Board finds that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim for service connection for a 
bilateral knee disability is well grounded.  

Service medical records disclose that the veteran was treated 
for left knee pain in September 1993 after a fall.  
Examination at that time revealed that the left knee 
demonstrated evidence of trauma, but that there was full 
range of motion, no sign of instability and normal reflexes.  
The assessment was blunt tissue trauma, contusion of the left 
knee.  The remainder of the service medical records are 
negative for any further treatment or finding pertaining to 
either knee.  The Board notes that the veteran reported on 
separation examination in February 1994 that she had had 
tendinitis of the left knee and pain in the right knee, the 
separation examination report of February 1994 contains no 
findings of abnormalities of either knee.  Thus, the service 
medical records do not contain any competent evidence that a 
chronic bilateral knee disability was present during service.

There is also no competent evidence relating any currently 
diagnosed left knee disorder to the veteran's military 
service, nor does the evidence reveal that the veteran 
suffers from a current right knee disability.  VA outpatient 
treatment reports dated in April 1995 include the veteran's 
complaints of bilateral knee pain, but no underlying 
pathology was identified.  In addition, treatment reports 
from Phelps County Regional Medical Center dated in February 
1995 show that the veteran sustained a laceration of the 
right knee in a motor vehicle accident when her right knee 
hit the dashboard.  However, no orthopedic problem of either 
knee joint was identified in these reports. 

When examined by the VA in February 1996, the veteran stated 
that both knees ached.  She also related the incident in 
which she sustained a laceration of the right knee in a 
recent motor vehicle accident.  Following examination, the 
diagnoses included chondromalacia of the left knee.  The 
Board notes, however, that no medical opinion is contained in 
this report which relates the veteran's left knee disability 
to service.  The examiner also concluded that there were 
essentially no findings relating to the right knee except for 
tenderness over the median joint, which she thought was 
secondary to the post-service vehicular accident.  Hence, no 
diagnosis of a right knee disorder was provided.

The Board also considered the veteran's testimony from her 
June 1997 hearing in which she maintained that she currently 
suffered from right and left knee disabilities which had 
their onset in service.  Although she admitted that she 
suffered a laceration of the right knee in a post-service 
motor vehicle accident, she argued that she suffered from 
joint pain of the right knee since her period of active 
military service.  In any event, the record does not reflect 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a bilateral knee disability.  Thus, her lay 
statements are an insufficient predicate upon which to find 
her claim for service connection well grounded.  See Heuer, 7 
Vet. App. at 384 (citing Grottveit, 5 Vet. App. at 93).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for a 
bilateral knee disability, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that her claim is 
well grounded.



III.  Low Back Disorder

The veteran claims that she currently suffers from a back 
disorder characterized as mechanical low back pain which is 
related to her period of active military service.  The 
evidence of record shows that the veteran was treated for low 
back pain in service and that she currently suffers from a 
low back disability.  However, no competent medical evidence 
has been presented which demonstrates a nexus between the 
veteran's current low back disability and her period of 
active military service.  Therefore, as the veteran has 
failed to fulfill the third required element for a well-
grounded claim, the Board must conclude that her claim for 
service connection for a low back disorder is not well 
grounded.

Service medical records show that the veteran was seen in 
July 1992 for a back ache, with no diagnosis rendered at that 
time.  She was next seen for low back pain in December 1992.  
Examination at that time revealed that her back was 
manifested by tenderness at the L3-L4 level, with full range 
of motion, no motor or sensory deficits, and deep tendon 
reflexes of two plus.  The assessment was mechanical back 
pain.  In December 1993, the veteran was seen for additional 
complaints of low back pain associated with her pregnancy.  
The assessment was "lower muscular back stain discomfort of 
pregnancy per ER M.O."  Although the veteran reported on 
separation examination in February 1994 that she had had 
lower back pain since 1991, actual service medical records do 
not contain any competent evidence that a chronic low back 
disability was present during service, as the remainder of 
these records, including the separation examination report of 
February 1994, are negative for any further finding of low 
back pain.  

In addition, no post-service medical evidence has been 
submitted which includes a medical opinion relating the 
veteran's current low back disorder to her period of active 
military service.  While VA outpatient treatment reports 
dated in April 1995 include the veteran's complaints of low 
back pain, no pathology of the lower back is identified in 
these reports.  The February 1995 treatment reports from 
Phelps County Regional Medical Center also do not include a 
diagnosis pertaining to the veteran's back.  In fact, the 
veteran was first diagnosed with a post-service low back 
disability during her VA examination of February 1996.  At 
that time, the examiner rendered a diagnosis of lumbago of 
the lumbosacral area, but no opinion as to the etiology of 
this disability was provided.  Therefore, none of these 
reports includes a medical opinion which relates the 
veteran's current low back disorder to her period of active 
military service. 

The only evidence of a relationship between the veteran's 
current low back disorder and her period of service are the 
veteran's own lay statements, including her hearing testimony 
of June 1997.  The record, however, does not reflect that the 
veteran possesses the requisite medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of a low back disability.  Consequently, 
her lay statements cannot serve as a sufficient predicate 
upon which to find her claim for service connection for a low 
back disorder to be well grounded.  See Heuer, 7 Vet. App. at 
384 (citing Grottveit, 5 Vet. App. at 93).

In conclusion, there is no medical evidence or opinion of 
record which effectively links the veteran's current low back 
disorder to her period of service.  Therefore, the Board can 
only conclude that the veteran's claim for service connection 
for this disorder is not well grounded and must be denied on 
that basis. 

IV.  Conclusion

In denying the veteran's claims as not well grounded, the 
Board has considered the argument advanced by the veteran's 
representative that the VA has failed to properly assist the 
veteran in the development of her claims by not requesting 
additional development.  However, since each of her claims is 
not well grounded, the VA has no further duty to assist the 
veteran in developing the record to support her claims.  See 
Epps, 126 F.3d at 1469 ("[T]here is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim.").  

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground any of the veteran's claims.  See generally, McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for each 
of the benefits sought, and the reasons why the current 
claims have been denied.  Id.

ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a bilateral ankle disability is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a bilateral knee disability is denied. 

In the absence of evidence of a well-grounded claim, service 
connection for a low back disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

MMY L. WILSON)



- 11 -


